PER CURIAM.
Affirmed. We believe the evidence was sufficient to sustain the jury’s determination that appellant was an active participant in the burglary of an occupied conveyance. In addition, the hypothesis of innocence suggested by the appellant as a reasonable one in his statement to the police and his trial testimony was directly contradicted by the testimony of two eyewitnesses. For these reasons we do not believe we should substitute our judgment for that of the jury. Tibbs v. State, 397 So.2d 1120 (Fla.1981). We also find that the error complained of as to the court’s instructions to the jury was not properly preserved.
Accordingly, we affirm the judgment of the trial court.
AFFIRMED.
DOWNEY, ANSTEAD and BERANEK, JJ., concur.